Citation Nr: 9921085	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  90-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a skin disability of the 
hands and feet, currently evaluated as keratoderma palmaris et 
plantaris, punctate type.


REPRESENTATION

Appellant represented by:	Piper D. Griffin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and J.D.P., M.D.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1945 to 
October 1949.  This matter was initially before the Board of 
Veterans' Appeals (Board) from rating actions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The claim was last denied by the Board by means of a 
decision dated in March 1994.  In February 1995, pursuant to a 
joint motion, the Board's March 1994 decision was vacated and the 
claim was remanded for further action.  This case was 
subsequently remanded to the RO on two occasions for the 
accomplishment of additional development.  


REMAND

Under 38 C.F.R. § 3.311(b)(2), the term radiogenic disease means 
a disease that may be induced by ionizing radiation, and includes 
certain specified diseases (but not keratoderma).  The Board 
notes that the appellant has submitted private medical evidence 
indicating that his current skin disorder resulted from exposure 
to ionizing radiation.  Although there is scientific and medical 
evidence to the contrary (see, e.g., Armed Forces Institute of 
Pathology opinion, dated November 1998), the regulation 
nevertheless requires consideration of the claim in accordance 
with the criteria under 38 C.F.R. § 3.311 when a claimant has 
submitted competent medical evidence that the claimed condition 
is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  The 
applicable criteria of 38 C.F.R. § 3.311 state that when a 
veteran who was exposed to ionizing radiation as a result of 
participation in nuclear testing develops a radiogenic disease 
within a certain specified time, the claim is to be referred to 
the Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b).  This has not been accomplished thus 
requiring remand for further development.

In addition, the Board notes that the appellant's attorney has 
made assertions that the dose estimate provided by the Defense 
Nuclear Agency is inaccurate and has submitted various articles/ 
excerpts/government documents which the attorney believes support 
that assertion.  Since the case is being remanded, the RO should 
take the necessary steps to provide the appellant and his 
attorney with the opportunity to provide their own dose estimate 
from a credible source.  If such dose estimate is submitted, the 
RO should then determine whether referral to an independent 
expert, or any other additional development is necessary, and to 
accomplish any such necessary development.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps 
to contact the appellant and his attorney 
and advise them that in accordance with 
38 C.F.R. § 3.311, they may submit their 
own dose estimate from a credible source.  
If such dose estimate is provided, the RO 
should determine whether, in accordance 
with 38 C.F.R. § 3.311(a)(3), referral to 
an independent expert is necessary; if so, 
such development should be accomplished.  

2.  The RO should then refer the claim to 
the Under Secretary for Benefits for review 
and for an opinion as required under 
38 C.F.R. § 3.311.

3.  Once all of the above actions have been 
accomplished, the RO should review the 
newly submitted evidence and determine 
whether additional development is 
necessary.  If so, all such development 
should be accomplished.

4.  The RO should then readjudicate the 
claim on appeal.

If the benefit sought remains denied, following the usual 
appellate procedures, the claim should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










